IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-41442
                         Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

BENITO SALINAS VILLANUEVA,
also known as Benito Salinas, Jr.,

                                           Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-99-CR-370-1
                      --------------------
                          July 14, 2000

Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

   The Federal Public Defender appointed to represent Benito

Salinas Villanueva has moved to withdraw and has filed a brief as

required by Anders v. California, 386 U.S. 738 (1967).

Villanueva has received a copy of counsel’s motion and brief but

has not filed a response.   Our independent review of the brief

and the record discloses no nonfrivolous issue.    Accordingly,

counsel’s motion to withdraw is GRANTED.    Counsel is




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                No.
                                -2-
excused from further responsibilities herein, and the APPEAL IS

DISMISSED.   See 5TH CIR. R. 42.2.